                                                                                                                          1   Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                          2   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          3   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          4   Facsimile: (702) 471-7070
                                                                                                                              E-mail: tasca@ballardspahr.com
                                                                                                                          5
                                                                                                                              Attorneys for Defendant Cashnet USA
                                                                                                                          6

                                                                                                                          7

                                                                                                                          8                          UNITED STATES DISTRICT COURT
                                                                                                                          9                                    DISTRICT OF NEVADA
                                                                                                                         10   LOREN K. MAURINA,                           CASE NO. 2:19-cv-00688-APG-CWH
                                                                                                                         11                       Plaintiff,
                                                                                                                         12   v.                                          STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                          EXTEND TIME FOR CASHNET USA
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                              CASHNET USA,                                TO RESPOND TO PLAINTIFF’S
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                          COMPLAINT
                                                                                                                         14                       Defendant.
                                                                                                                         15                                               (First Request)
                                                                                                                         16         Cashnet USA, (“Cashnet”) response to Plaintiff Loren K. Maurina’s

                                                                                                                         17   (“Plaintiff”) complaint is currently due June 24, 2019. Cashnet and Plaintiff agree

                                                                                                                         18   that Cashnet has up to and including July 8, 2019 to respond to Plaintiff’s complaint,

                                                                                                                         19   to provide time for the parties to continue to investigate Plaintiff’s allegations and

                                                                                                                         20   discuss potential resolution and, if needed, for Cashnet to prepare a response.

                                                                                                                         21   ///

                                                                                                                         22

                                                                                                                         23   ///

                                                                                                                         24

                                                                                                                         25   ///

                                                                                                                         26

                                                                                                                         27   ///

                                                                                                                         28
                                                                                                                          1            This request for an extension is made in good faith and not for purposes of
                                                                                                                          2   delay.
                                                                                                                          3            DATED this 21st day of June, 2019
                                                                                                                          4   BALLARD SPAHR LLP                                HAINES & KRIEGER, LLC
                                                                                                                          5
                                                                                                                              By: /s/ Joel E. Tasca                            By: /s/ David H. Krieger
                                                                                                                          6   Joel E. Tasca, Esq.                              David H. Krieger, Esq.
                                                                                                                              Nevada Bar No. 14124                             Nevada Bar No. 9086
                                                                                                                          7   1980 Festival Plaza Drive, Suite 900             8985 S. Eastern Ave., Suite 350
                                                                                                                              Las Vegas, Nevada 89135                          Las Vegas, Nevada 89123
                                                                                                                          8
                                                                                                                              Defendant Cashnet USA                            Attorneys for Plaintiff
                                                                                                                          9

                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                     ORDER
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                     IT IS SO ORDERED:
                                                                                                                         14

                                                                                                                         15

                                                                                                                         16                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                         17                                                           June 26, 2019
                                                                                                                                                                     DATED:
                                                                                                                         18
                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                           2
